Exhibit 10.1

 

 

 

 

 

 



Dated 23 November 2018

 

 

 

 

GE HEALTHCARE LIMITED

 

 

 

 

and

 

 

 

 

Q BIOMED, INC

 

 

 

 

 

 

ASSET SALE AGREEMENT

 

 

 

 

 

THIS ASSET SALE AGREEMENT (the "Agreement") is dated 23 November 2018

 

Parties

 

(1)GE HEALTHCARE LIMITED incorporated and registered in England and Wales with
company number 01002610 whose registered office is at Amersham Place, Little
Chalfont, Buckinghamshire, HP7 9NA (the “Seller”).

 

(2)Q BIOMED, INC incorporated in the State of Nevada whose registered office is
at 366 Madison Ave, 3rd Floor, 10022, New York, NY (the “Buyer”).

 

Seller and Buyer are referred to herein individually as a “Party” and
collectively as the “Parties”.

 

Recitals

 

A.The Seller is engaged in the manufacture and sale of Metastron®, a
Strontium-89 Chloride for injection, and owns all rigths related to this
product. The Buyer is interested in acquiring all such product-related rights
from the Seller.

 

B.The Seller has agreed to sell and the Buyer has agreed to purchase the Assets
(as defined below) under the terms and conditions set out in the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and provisions set forth in this Agreement,
and in the Other Agreements, and for other good and valuable consideration, and
intending to be legally bound hereby, the Parties agree as follows:

 

Agreed Terms

 

1.Definitions And Interpretation

 

1.1The definitions and rules of interpretation in this clause apply in this
agreement.

 

1.2Capitalised terms used in this Agreement shall have the following meaning:

 

Affiliates: means any Person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with, a
specified Person. For purposes of this definition, “control” (as well as the
terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means: (i) the ownership of at least fifty percent (50%)
of the voting securities of that Person; or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management of
that Person, whether through the ownership of voting securities or by contract
or otherwise;

 

Agreement: means this Asset Purchase Agreement and its Schedules;

 

Assets: the Product Rights, Trademarks and Transfer Package.

 



 1    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

Assignment of Trademarks: means the Assignment of Trademarks agreement executed
by Seller and the Buyer with respect to the Trademarks, in substantially the
form of Schedule 5.

 

Bill of Sale: means the Bill of Sale and Assignment Agreement executed by Seller
and the Buyer in substantially the form of Schedule 4.

 

Business Day: a day (other than a Saturday, Sunday or public holiday) when banks
in London are open for business.

 

Claim: a claim by the Buyer against the Seller under this Agreement.

 

Completion: the completion of the sale and purchase of the Assets pursuant to
and in accordance with clause 3 of this agreement.

 

Completion Date: the last date of signature of this Agreement.

 

Demand: any action, award, claim or other legal recourse, complaint, cost, debt,
demand, expense, fine, liability, loss, outgoing, penalty and proceeding.

 

Disclosed: fairly disclosed or deemed to have been disclosed (with sufficient
explanation and detail to enable a reasonable buyer to identify the nature,
scope and implications of the matters disclosed) in or under the Disclosure
Letter.

 

Encumbrance: any mortgage, charge (fixed or floating), pledge, lien,
hypothecation, guarantee, trust, right of set-off or other third party right or
interest (legal or equitable) including any assignment by way of security,
reservation of title or other security interest of any kind, however created or
arising, or any other agreement or arrangement (including a sale and repurchase
agreement) having similar effect.

 

Marketing Authorisation: means an approval by a Regulatory Authority enabling
the marketing, promotion, pricing and sale of the Product in a country by the
holder.

 

Milestone Payment: shall have the meaning set forth in clause 2.3 b).

 

Net Sales: mean the price invoiced by Buyer, its Affiliates or sub-licensees for
the Product sold, leased or otherwise disposed of by Buyer, its Affiliates or
sub-licensees to third parties. Such price shall not include normal discounts
actually granted by Buyer, credit for claims, actual allowances for returned
goods or bad debts, insurance fees and packing transportation charges as
invoiced separately to customers and duties and taxes actually incurred and paid
by the Buyer in connection with delivery of the Product.

 

Where the Product is sold to a third party (such as a reseller or distributor)
for resale to a physician practice, clinic, hospital, or other healthcare
provider, Net Sales will be the amount invoiced by Buyer, for such sales to such
reseller or distributor.

 

Other Agreements: means, collectively, the Assignment of Trademarks and the Bill
of Sale.

 



 2    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

Purchase Price: shall have the meaning set forth in clause 2.3 a).

 

Product: means 10ml vial of Strontium-89 Chloride for injection licensed for
sale in the Territory for those indications stated in the Product Rights, as
more particularly described in Schedule 1.

 

Product Rights: means the Seller's right, title and interest in and to the
Marketing Authorisations for the Product in the Territory as set out in Schedule
2.

 

PSUR: means periodic safety update report.

 

Regulatory Authority: means any national, regional, state or local regulatory
agency, department, bureau, commission council or other governmental entity in
the Territory involved in the granting of Marketing Authorisation for the
Product.

 

Royalties: shall have the meaning set forth in clause 2.3 c).

 

Royalty Term: 15 (fifteen) years from first commercial sale of the Product by
Buyer.

 

Tax or Taxation: all forms of taxation and statutory, governmental, state,
federal, provincial, local, government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities wherever chargeable and
whether of the UK or any other jurisdiction; and any penalty, fine, surcharge,
interest, charges or costs relating thereto.

 

Territory: The territories where a Marketing Authorisation is held for the
Product, as set out in Schedule 1.

 

Trademarks: The Metastron trademarks for the Product as set out in Schedule 2.

 

Transfer Package: means the documentation associated with the Product Rights as
more particularly set out in Schedule 3.

 

VAT: value added tax chargeable under the Value Added Tax Act 1994 and any
similar replacement or additional tax.

 

Warranties: the warranties set out in clause 5.

 

1.3In this Agreement (unless the context requires otherwise):

 

a)the words "including", "include", "for example", "in particular" and words of
similar effect shall not limit the general effect of the words which precede
them;

 

b)reference to any agreement, contract, document or deed shall include that
document as varied, supplemented or novated from time to time;

 

c)words importing the singular shall include the plural and vice versa;

 



 3    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

d)construction of this Agreement shall ignore the headings, contents list and
frontsheet (all of which are for reference only);

 

e)references to a clause or Schedule are references to the clause or Schedule
of, or to, this Agreement; and

 

f)reference to any legislative provision shall be deemed to include any
statutory instrument, by-law, regulation, rule, subordinate or delegated
legislation or order and any rules and regulations which are made under it, and
any subsequent re-enactment or amendment of the same.

 

1.4References to times of the day are, unless the context requires otherwise, to
London time and references to a day are to a period of 24 hours running from
midnight on the previous day.

 

2.Agreement To Sell And Purchase

 

2.1On the terms and subject to the conditions contained in this Agreement and in
consideration of the terms set forth herein, Seller shall sell, convey,
transfer, assign and deliver, and shall cause its respective Affiliates to sell,
convey, transfer, assign and deliver, to the Buyer, and Buyer shall purchase,
take delivery of and acquire from Seller, all of Seller’s right, title and
interest in and to the Assets.

 

2.2The Trademarks shall be assigned from Buyer to Seller by way of the
Assignment of Trademarks (Schedule 5), and the Product Rights and the Transfer
Package shall be transferred from Seller and its respective Affiliates to Buyer
by way of the Bill of Sale (Schedule 4). The assignment and transfer of the
Assets shall be effective on the Completion Date, subject to the condition
precedent of a full and satisfactory completion of all actions on Completion
Date pursuant to clause 3.3, including full payment of the Purchase Price.

 

2.3       Consideration

 

In consideration for the assignment, sale, conveyance, delivery and transfer of
the Assets (excluding any payment for Inventory), Buyer shall pay the Seller the
following amounts:

 

a)a non-refundable, non-contingent, non-creditable payment of **** U.S. Dollars
($****) upon the execution of this Agreement by both Parties (the “Purchase
Price”). Such payment shall be made in U.S. Dollars, via wire transfer of
immediately available funds on the Completion Date. Such payment shall be
without deduction of exchange, collection, transfer or other charges and shall
be made free and clear of any taxes, duties, levies, or fees. Payment by wire
transfer will be made to the following account:

 

Name GE Healthcare Ltd Bank #### Account #### Sort Code #### Swift Code ####
IBAN ####

 



 4    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

b)a payment of **** U.S Dollars ($****) within thirty (30) days of the date upon
which the Buyer first realises a total aggregate annual Net Sales of ****U.S
Dollars ($****) (the “Milestone Payment”);

 

c)an amount equal to **** percent (****%) of Net Sales of the Product
(“Royalties”).

 

3.Completion

 

3.1Completion shall take place on the Completion Date, but in any event no later
than November 30, 2018.

 

3.2The Parties will exchange (or cause to be exchanged) at the Completion Date
the agreements, instruments, certificates and other documents, and do, or cause
to be done, all of the things respectively required of each Party as specified
in clause 3.3.

 

3.3Actions at Completion Date:

 

3.3.1Seller shall deliver or cause to be delivered to the Buyer:

 

a)executed counterparts of this Agreement and each of the Other Agreements to
which Seller or an Affiliate of Seller is a party;

 

b)the Transfer Package as set forth in Schedule 3;

 

c)such other documents and instruments as may be reasonably necessary to effect
or evidence the Agreement.

 

3.3.2Buyer shall deliver or cause to be delivered to Seller:

 

a)executed counterparts of this Agreement and each of the Other Agreements to
which Buyer or an Affiliate of Buyer is a party;

 

b)the Purchase Price;

 

c)such other documents and instruments as may be reasonably necessary to effect
or evidence the Agreement; and

 

d)a document stating in which territories the Buyer intends to submit
applications for the transfer of the Marketing Authorisations.

 



 5    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

3.4Actions following Completion:

 

3.4.1Seller shall:

 

a)provide a maximum of forty (40) hours reasonable technical and regulatory
support to the Buyer to facilitate knowledge transfer and assistance with Market
Authorization amendments, which shall take place at Seller’s premises in
Amersham, UK or via teleconference, and shall be limited to six months following
the Completion Date;

 

b)for those territories in which pursuant to the applicable law a transfer of
the Marketing Authorisations can be applied for or notified to the Regulatory
Authorities by the Buyer, provide signed statements to Regulatory Authorities
providing authorisation for the assignment of the Product Rights to Buyer within
ten (10) Business Days following notification by Buyer in accordance with clause
3.3.2 d) above;

 

c)in those territories in which pursuant to the applicable law a transfer of the
Marketing Authorisations only needs to be notified to the Regulatory Authorities
by the Seller, provide the necessary power of authority to Buyer to entitle the
latter to notify the Regulatory Authorities accordingly;

 

d)use reasonable efforts to provide, within ten (10) Business Days of a request
from the Buyer, documents or information which relate to the Product which is
necessary for the Buyer to meet its regulatory obligations provided always that
such documents and information are in the Seller's possession and have not
previously or otherwise been provided;

 

e)within thirty (30) Business Days following the Completion Date, issue a
statement to the customers of the Product informing them of the transfer of the
Product Rights to the Buyer in the form attached hereto as Schedule 7; and

 

f)as a further asset sold under this Agreement and in consideration of the
amounts paid by Buyer under clause 2.3, within thirty (30) Business Days
following the Completion Date, provide a list of customer details to Buyer, in
markets where Seller sells directly to customers, in full compliance with the
General Data Protection Regulation (EU) 2016/679 and other applicable data
privacy laws and regulations.

 

3.4.2Buyer shall:

 

a)reimburse the Seller for the cost of any regulatory holding or renewal fees
and all expenses duties, taxes and fees incurred by the Seller (other than
internal costs) to maintain any Market Authorizations until such time as they
are transferred from Seller to the Buyer. Pursuant to terms detailed in clause
7.4, the Seller shall issue an invoice to the Buyer documenting the relevant
costs incurred;

 



 6    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

b)submit applications for and notifications of the transfer of Marketing
Authorisations with the Regulatory Authorities within twelve (12) months
following the Completion Date;

 

c)shall ensure that the effective date of the transfer of Marketing
Authorisations registered with the Regulatory Authorities shall take effect no
earlier than 1 February 2019;

 

d)inform Seller of the dates of the application for Marketing Authorisation
transfer and approval within ten (10) Business Days following such application
or transfer in each country; and

 

e)have insurance in place sufficient to cover the Buyer’s indemnification
obligations pursuant to this Agreement no later than 1 February 2019.

 

3.4.3For the avoidance of doubt, Seller will withdraw the Marketing
Authorisations for the Product with the relevant Regulatory Authority in the
territories that the Buyer does not wish to have assigned or has not submitted
an application or notification for Marketing Authorisation transfer within
twelve (12) months following the Completion Date.

 

4.Manufacture, Sale And Promotion After Completion

 

4.1Following Completion and until 31 January 2019, Buyer grants Seller a license
to the Assets to enable Seller to make, have made, use, import, sell and offer
for sale the Product in the Territory without any responsibility or payment
obligation towards the Buyer for Product sold following the Completion Date and
until 31 January 2019.

 

4.2Buyer acknowledges that neither Seller nor any of its Affiliates shall have
an obligation to supply to Buyer any Product or any pharmaceutical ingredients,
raw materials, packaging materials or other components for the manufacture of
the Product. Buyer will be fully responsible for the manufacture of the Product
or for developing and maintaining a new source of supply for the Product as well
as taking all regulatory actions associated therewith. In the event that Buyer
is unable to manufacture or obtain a new source of supply of the Product, Buyer
shall not be entitled to any refund, in whole or in part, to the amounts due
under clause 2.3 or any other costs and expenses or losses possibly incurred in
relation or in furtherance thereof. Effective as of the Completion Date, and
subject to clause 4.1, sales and commercial policy and decisions on the Product
will be Buyer's sole responsibility, with no involvement or participation from
Seller.

 

4.3Except as expressly stated otherwise in this Agreement or as expressly
approved by Seller in writing, starting on the Completion Date, Buyer shall be
responsible for development and approval of all new advertising and promotional
materials for the Product, all in compliance with all applicable laws, under its
exclusive risks and liabilities. Buyer shall not use the name or logo of Seller
and/or of its Affiliates or any variation thereof, or other word, name, letter
or combination substantially similar thereto, or any other trade name or
trademark or logo of Seller and/or of its Affiliates in connection with the
Product. Buyer shall not do anything that may give the impression to the public
that the Product are manufactured, sold and/or distributed by Seller or any of
its Affiliates or in any other way connected to Seller or any of its Affiliates.

 



 7    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

5.Warranties And Liability

 

5.1Each Party represents and warrants to the other as of the Completion Date
that:

 

5.1.1it is a corporation duly organised, validly existing, and in good standing
under the laws of its jurisdiction of formation; and

 

5.1.2it has full corporate power and authority to execute, deliver, and perform
this Agreement, and has taken all corporate action required by law and its
organisational documents to authorise the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement.

 

5.2The Seller hereby warrants to the Buyer that as of the Completion Date:

 

5.2.1the Seller's entry into and performance of its obligations pursuant to this
Agreement will not breach any agreement or instrument to which it is a party or
by which it is bound;

 

5.2.2to the best of its knowledge, the Seller is the sole legal and beneficial
owner of all right, title and interest in the Assets and such right, title and
interest is not subject to any Encumbrance, lien or ownership interest of any
third party;

 

5.2.3to the best of its knowledge, it has not been informed in writing of any
actual infringement or threatened infringement of the Assets;

 

5.2.4to the best of its knowledge, all applicable registration and maintenance
fees relating to the Product Rights and Trademarks have been paid and the
Trademarks have been diligently prosecuted; and

 

5.2.5it has diligently and completely executed the Transfer Package as defined
in Schedule 3.

 

5.3The Buyer hereby warrants to the Seller that as of the Completion Date:

 

5.3.1the Buyer has the right, power and authority and all necessary consents and
authorisations to enter into and perform its obligations pursuant to this
Agreement and that the Buyer's obligations pursuant to this Agreement are
enforceable against it in accordance with its terms;

 

5.3.2the Buyer's entry into and performance of its obligations pursuant to this
Agreement will not breach any agreement or instrument to which it is a party or
by which it is bound;

 



 8    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

5.3.3it shall have commenced the process of purchasing the insurance coverage
necessary to cover Buyer’s indemnification obligations under this Agreement; and

 

5.3.4the Buyer is solvent and able to pay its debts under this Agreement as they
fall due.

 

5.4Except as expressly set out in this Agreement, and to the extent permitted by
law, the Seller and the Buyer each exclude all conditions, warranties and
representations, expressed or implied by statute, common law or otherwise, in
relation to the Assets. In particular, the Parties expressly agree and
acknowledge that Seller (except as expressly set out in this Agreement) will
make reasonable commercial efforts but does not warrant or guarantee that (i)
the Transfer Package or any other information and documents provided under this
Agreement will provide Buyer with sufficient information to manufacture or to
source the Product or that Buyer will be able to manufacture the Product in
accordance with the Marketing Authorisations, (ii) the Assets are merchantable
and/or fit for any particular purpose, and (iii) the Assets do not infringe the
intellectual property rights of any third party.

 

5.5Limitations on Claims.

 

5.5.1The Seller is not liable for any Claim to the extent that the Claim relates
to matters Disclosed.

 

5.5.2The Seller is not liable for a Claim unless the Buyer has given the Seller
written notice of the Claim, specifying (in reasonable detail) the nature of the
Claim and the amount claimed within the period of three (3) months from the
Completion Date.

 

5.5.3Nothing in this Schedule applies to a Claim that arises or is delayed as a
result of dishonesty, fraud, wilful misconduct or wilful concealment by the
Seller or employee (or former employee or officer), agent or adviser of the
Seller.

 

5.6Any notified Claim shall if not previously satisfied, settled or withdrawn,
be deemed to have been irrevocably withdrawn on the date falling nine (9) months
after the date on which written notice of the relevant Claim was given, unless
on or before that date a Mediation Notice has been issued and served on the
Seller in respect of the relevant claim in accordance with clause 13. Any
notified Claim which is not satisfied, settled or withdrawn following completion
of the mediation procedure in clause 13 shall in any event be have been
irrevocably withdrawn on the date falling eight (8) months after the date of
conclusion of the mediation procedure, unless on or before that date a legal
proceedings have been issued and served on the Seller in respect of the relevant
claim.

 

5.7Neither Party shall be liable to the other Party (or their respective
Affiliates) in contract, tort (including negligence or breach of statutory duty)
or otherwise for any of the following liabilities, losses, damages, costs, legal
costs, professional and other expenses of any nature whatsoever, whether direct
or indirect, arising out of, or in connection with, the performance,
non-performance or delay in performance of this Agreement and the obligations
pursuant to it or otherwise in connection with this Agreement:

 

(a)loss of actual or anticipated profits;

 

(b)loss of business opportunity;

 



 9    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

(c)loss of anticipated savings;

 

(d)loss of goodwill;

 

(e)injury to reputation; or

 

(f)any indirect, special or consequential loss, damage, costs or expenses
howsoever caused even if the other Party was advised of the possibility of them
in advance.

 

5.8The entire aggregate liability of the Seller, and its Affiliates arising out
of or in connection with the performance, non-performance or delay in performing
this Agreement, or otherwise in connection with this Agreement, whether in
contract, tort (including negligence or breach of statutory duty),
misrepresentation or otherwise, and whether or not caused by the Seller's,
and/or its Affiliates negligence, or that of its employees, agents or
contractors, is limited to an aggregate sum equal to **** pounds (£****).

 

5.9Nothing in this Agreement shall operate to exclude or restrict any Party's
liability for:

 

(a)death or personal injury resulting from such Party's negligence;

 

(b)fraud or deceit; or

 

(c)any matter for which it would be unlawful for any such Party to exclude or
limit or attempt to exclude or limit its liability.

 

6.Responsibilities And Liabilities Prior And After Transfer Of Marketing
Authorisations

 

6.1Seller retains all liabilities related to the Assets which arose prior to the
date of the Marketing Authorisation transfer from Seller to Buyer on a
country-by-country basis (the “Transfer Date”).

 

6.2Subject to clause 3.4.2, from the Transfer Date, the Buyer will bear
responsibility for all regulatory matters, including (i) taking all actions,
paying all fees and conducting all communication with the appropriate Regulatory
Authority required by law in respect of the Product sold by Buyer, including
submission of variations to Product Rights, as required to comply with
regulatory requirements, (ii) taking all actions and conducting all
communication with third parties with respect to the Product sold by Buyer,
including responding to all complaints in respect thereof, including complaints
related to tampering or contamination, (iii) investigating all complaints with
respect to the Product sold by the Buyer, and (iv) paying, satisfying or
discharging all costs, expenses, duties, taxes and fees. Buyer shall indemnify
and/or reimburse the Seller for any failure by the Buyer to so pay, satisfy or
discharge any and all such costs, expenses, duties, taxes and fees.

 



 10    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

6.3Buyer hereby assumes and accepts all liabilities related to the Assets which
arise after the Transfer Date. With effect from the Transfer Date, Buyer shall
assume responsibility and indemnify the Seller for any Demands in relation to
the Assets, provided that such indemnity shall not apply to the extent that such
Demand arises out of the Seller’s breach of this Agreement, negligence, wilful
misconduct or fraud. In particular, the Buyer shall indemnify the Seller and its
Affiliates against all liabilities, costs, expenses, damages and losses
(including any direct losses and all interest, penalties and legal costs
(calculated on a full indemnity basis)) and all other professional costs and
expenses suffered or incurred by the Seller and/or its Affiliates arising out of
or in connection with any product liability claim or any other third party claim
relating to the Product ("a Product Claim”) manufactured, sold, disposed of,
supplied or put into use by or on behalf of the Buyer, its Affiliates, licensees
and subcontractors. The Seller and its Affiliates shall (i) notify the Buyer of
any such Product Claim without delay after becoming aware of it, (ii) not make
any admissions with respect to the Product Claim without the Buyer’s prior
written consent, and (iii) assist the Buyer and provide access to documents,
records and personnel as reasonably requested by the Buyer with respect to the
defense and settlement of such Product Claim.

 

6.4From and after the Transfer Date, in case of any litigation, hearing,
regulatory proceeding, audit or investigation against the Seller and relating to
the Product, Buyer agrees that it shall make available to the Seller, during
normal business hours but without unreasonably disrupting its business, all
records and information as to the Product held by it and reasonably necessary to
permit or facilitate Seller the defense or investigation of such matters.

 

6.5Buyer agrees that the Seller shall not be liable or have any further
obligation to the Buyer in the event that a Regulatory Authority in the
Territory refuses to transfer one or more of the Product Rights from the Seller
to the Buyer for any reason.

 

6.6If Seller’s pharmacovigilance department is in receipt of a reported adverse
event concerning the Product following the Completion Date, the information will
be forwaded to the Buyer. Buyer’s contact details for pharmacovigilance is as
follows:

 

(a)By Email to Kristen Keller kkeller@qbiomed.com cc: DCorin@qbiomed.com

 

(b)By Mail if necessary to Q BioMed Inc. 366 Madison Ave, 3rd Floor, New York NY
10017

 

6.7Seller shall provide the Buyer with an electronic PSUR relating to the
Product from the time period of 1 June 2017 until the transfer of the last
Marketing Authorisation held by Seller to Buyer.

 

6.8Prior to Completion, Seller will engage with a third party vendor in order to
extract relevant electronic adverse event data from the global safety database
and will provide Buyer with such data within an agreed timeframe.

 

6.9The Seller warrants to the Buyer that it shall retain historic adverse event
reports relating to the Product in a secure environment in accordance with
applicable retention periods. In the event that the Buyer requires specific
adverse event reports in relation to the Product for legal or regulatory
purposes, it shall notify the Seller in writing, who shall provide the relevant
adverse event data within fourteen (14) Business Days following the request.

 



 11    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

7.Payment Process

 

7.1Within thirty (30) Business Days of the end of each calendar quarter
(starting with the quarter in which the first commercial sale occurs), the Buyer
shall submit to the Seller a detailed statement (the "Royalty Statement") to
****, recording the calculation of Royalties payable in respect of such quarter
and in particular:

 

7.1.1Product description (including the effective date of the Agreement),

 

7.1.2the total revenue for the Product during the applicable quarter

 

7.1.3the total Net Sales for the Product during the quarter; and

 

7.1.4the calculation for the amount of Royalties payable to the Seller in
respect of the Product for the applicable quarter.

 

7.2Following the Seller's receipt of each Royalty Statement, the Seller shall
submit to the Buyer an invoice in U.S. Dollars for the Royalties payable in
respect of the relevant quarter. The Seller will also submit an invoice for the
Milestone Payment when the milestone is reached. The remittance of Royalties
payable on sales outside the United States shall be payable in U.S. Dollars
(USD) and the official rate of exchange to be used in computing the amount of
currency equivalent to USD shall be that quoted by Wall Street Journal. The
prevailing rate to be used will be the rate on the last business day of the last
month of the royalty period in which the sales occurred.

 

7.3Royalties shall be payable by Buyer to Seller whether or not payment in full
has been received for the Product from Buyer’s customers, subcontractors or
sub-licensees.

 

7.4With the exception of the Purchase Price, the Buyer shall pay all amounts
payable pursuant to this Agreement within thirty (30) days of the date on the
relevant invoice into the Seller's bank account (as detailed on the relevant
invoice or as otherwise notified to the Buyer from time to time).

 

7.5All payments due and payable by Buyer to Seller under this Agreement are
exclusive of any VAT, business tax, or stamp duty including any surcharges on
any indirect taxes due. In the event that any VAT, business tax or stamp duty,
including any surcharges on any indirect taxes due, are properly due under any
applicable law, regulation or otherwise, this shall be charged by Seller in
addition to any other payments due under this Agreement and shall be borne and
will be payable by Buyer on receipt of a valid invoice issued by Seller, unless
the Buyer provides Seller with valid exemption documentation allowing Seller not
to charge the relevant indirect taxes.

 

7.6All payments due and payable by Buyer to Seller under this Agreement shall be
made in full, free and clear of all deductions (including but not limited to
withholding taxes), except to the extent that Buyer is required by law to deduct
any such taxes, subject to any applicable exemption entitlement under any double
taxation or similar agreement. The parties shall, if applicable, cooperate with
each other to make all necessary applications under the terms of any relevant
double taxation agreements or other law to ensure that any withholding or
similar taxes are exempted or reduced to the extent possible. Any such taxes
that remain payable on the payments due from the Buyer to Seller shall be paid
by Buyer when due and Buyer shall deliver to Seller, within thirty (30) days
after the end of the month in which the payment is made, evidence satisfactory
to Seller (including all relevant tax receipts) that the payment has been duly
remitted to the appropriate competent authority.

 



 12    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

7.7Upon reasonable advance written notice from the Seller, the Buyer shall (on
an annual basis) provide access to its relevant books and records (including,
without limitation, sales records) to an independent external professional
auditor appointed by the Buyer, and subject to all required confidentiality
obligations, to verify the Buyer’s compliance with the terms of this Agreement.
If such audit reveals a violation by the Buyer of the terms of this Agreement,
the Buyer will immediately and at its sole cost and expense, take all requisite
actions to remedy such violation. If any audit reveals an underpayment of
Royalties in excess of five percent (5%) during the period being audited, the
Buyer shall pay within thirty (30) Business Days of the audit results (a) the
full costs of such audit plus (b) interest on such Royalties at the rate of two
percent (2%) above the prime rate of interest most recently reported by The Wall
Street Journal from the date such Royalties were originally payable hereunder.

 

8.Termination

 

8.1This Agreement may not be terminated at any time on or after the Completion
Date, save as explicitly described in this Agreement.

 

8.2Each Party may terminate this Agreement in the event the other Party has (i)
breached any warranty under this Agreement, or (ii) committed any other material
breach of this Agreement, and the breach has not been cured for a period of
thirty (30) days after the notice of breach.

 

8.3The termination of this Agreement shall not eliminate any liability arising
out of conduct prior to the actual date of termination, and each Party may,
following such termination, pursue such remedies as may be available with
respect to such liabilities.

 

8.4The termination of this Agreement shall not affect:

 

8.4.1any provisions of this Agreement which by their terms should survive such
termination, in particular this clause and clauses 1 (Definitions), 5
(Warranties), 10 (Confidentiality) and 11 (General).

 

8.4.2any obligations under this Agreement which accrued prior to such
termination or serve to eliminate liability arising out of conduct, events or
circumstances accrued prior to such termination or expiration.

 

9.Notices

 

9.1Except as expressly provided otherwise in this Agreement, any notice given by
one Party to the other Party under this Agreement must be in writing and may be
delivered personally, by pre-paid first class post (but only if sent from and to
an address within the same country) or airmail and will be deemed to have been
given:

 

(a)if delivered personally, at the time of delivery;

 



 13    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

(b)if delivered by pre-paid first class post (from and to an address within the
same country), two Business Days after the date of posting; or

 

(c)if delivered by airmail, five Business Days after the date of posting,

 

provided that, in each case, if deemed receipt occurs before 9:00am on a
Business Day the notice shall be deemed to have been received at 9:00am on that
day, and if deemed receipt occurs after 4:30pm on a Business Day, or on a day
which is not a Business Day, the notice shall be deemed to have been received at
9:00am on the next Business Day.

 

9.2For the avoidance of doubt, notices shall not be validly given by email.

 

9.3Notices shall be delivered or sent to the addresses of the Parties as set out
below or to any other address notified in writing by one Party to the others for
the purpose of receiving notices after the date of this Agreement:

 

To the Seller To the Buyer

Legal Counsel,

Pharmaceutical Diagnostics

Pollards Wood,

Nightingales Ln,

Chalfont Saint Giles

Amersham

HP8 4SP

UK

 

Q BioMed Inc.

366 Madison Avenue – 3rd Floor

New York, NY 10017

Attention: Denis Corin

with a copy to

Head of Licensing

100 Results Way

Marlborough, MA 01752

USA

with a copy to:

Ortoli Rosenstadt LLP

366 Madison Ave – 3rd Floor

New York, NY 1007

Attention: William S. Rosenstadt

 

10.Confidentiality And Publicity

 

10.1Neither Party (the "Receiving Party") shall disclose to any third party,
and/or use for any purpose other than to perform its obligations under this
Agreement, any Information (as defined in clause 10.2) of the other Party
("Disclosing Party"), without the prior written consent of the Disclosing Party.
Notwithstanding the foregoing, the Receiving Party may disclose the Disclosing
Party's Information to such of its employees, and employees of its Affiliates
and sub-contractors who need to know the same to carry out such purpose and who
are bound by obligations no less strict than those set out herein.

 

10.2The Receiving Party undertakes to treat all information and materials,
including without limitation scientific, technical, commercial and/or other
information, data, documents, results, regulatory, or legally sensitive
information, practices, procedures, software and other business information
including, but not limited to specifications, compounds, ingredients, formulae,
recipes, samples, reports, methods, strategies, plans, documents, drawings,
machines, tools, models, inventions, patent disclosures, materials received from
the Disclosing Party and owned or belonging to the Disclosing Party or disclosed
by it under a right of disclosure from a third party (hereinafter "Information")
as confidential in accordance with clause 10.1 except for Information which the
Receiving Party is able to demonstrate:

 

(a)was already rightfully in the possession of the Receiving Party at the time
it was acquired from the Disclosing Party as evidenced by the Receiving Party's
written records;

 



 14    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

(b)is already generally available to the public, or subsequently becomes so
available without default on the part of the Receiving Party;

 

(c)is received by the Receiving Party from a third party who did not acquire it
directly or indirectly from the Disclosing Party in confidence;

 

(d)is developed by the Receiving Party, independently from and without access to
the Information disclosed as evidenced by the Receiving Party's written records.

 

10.3Neither Party will use, nor authorize others to use, the name, symbols, or
marks of the other Party in any advertising or publicity material or make any
form of representation or statement to a third party with regard to this
Agreement without that other Party's prior written consent (such consent not to
be unreasonably withheld, delayed or conditioned).

 

10.4Buyer will not disclose (including, but not limited to, issuing any press
release or announcement), the existence or terms of this Agreement without first
obtaining Seller’s prior written consent on a case-by-case basis.

 

10.5If a Party is required by judicial or administrative process to disclose
Information that is subject to the non-disclosure provisions of this clause 10,
such Party shall promptly inform the other Party of the disclosure that is being
sought in order to provide the other Party an opportunity to challenge or limit
the disclosure obligations.  Information that is disclosed by judicial or
administrative process shall remain otherwise subject to the confidentiality and
non-use provisions of this clause 10, and the Party disclosing Information
pursuant to law or court order shall take all steps reasonably necessary,
including without limitation obtaining an order of confidentiality, to ensure
the continued confidential treatment of such Information. Each Party agrees that
it shall cooperate fully and in a timely manner with the other with respect to
all disclosures to the Securities and Exchange Commission and any other
governmental or regulatory agencies, including requests for confidential
treatment of  Information of either party included in any such disclosure.  Such
disclosures may include Information that is disclosed to governmental or other
regulatory agencies in order to obtain patents or to gain or maintain approval
to conduct clinical trials or to market Product, but such disclosure may be only
to the extent reasonably necessary to obtain patents or authorizations. As a
result, the Buyer agrees to the Form 8-K found attached hereto as Schedule 6.

 

10.6The confidentiality obligations of this clause 10 shall survive termination
of this Agreement for a period of ten (10) years.

 



 15    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

11.General

 

11.1Except as expressly set out in this Agreement, each Party shall bear its own
costs and expenses incurred in relation to the negotiation, preparation,
execution and implementation of this Agreement and all other documents to be
completed in accordance with its provisions.

 

11.2The rights and remedies provided by this Agreement may be waived only in
writing and specifically, and any failure to exercise or any delay in exercising
a right or remedy shall not constitute a waiver of that right or remedy or of
any other rights or remedies. A waiver of any breach of any of the terms of this
Agreement or of a default under this Agreement shall not constitute a waiver of
any other breach or default and shall not affect the other terms of this
Agreement.

 

11.3The rights and remedies provided by this Agreement are cumulative and
(unless otherwise provided in this Agreement) are not exclusive of any rights or
remedies provided at law or in equity.

 

11.4Nothing in this Agreement is intended to create a partnership, joint venture
or legal relationship of any kind between the Parties that would impose
liability upon one Party for the act or failure to act of the other Party
(except as expressly set out in this Agreement), or to authorise one Party to
act as agent for the other. Except where otherwise expressly provided in this
Agreement, neither Party shall have authority to make representations, act in
the name or on behalf of, or otherwise to bind the other Party.

 

11.5A person who is not party to this Agreement shall have no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement. This clause does not affect any right or remedy of any person which
exists or is available otherwise than pursuant to that Act.

 

11.6If any provision of this Agreement is found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not affect the other provisions of this Agreement
which shall remain in full force and effect.

 

11.7If any provision of this Agreement is so found to be invalid or
unenforceable but would cease to be invalid or unenforceable if some part of the
provision were deleted, the provision in question shall apply with such
modification as may be necessary to make it valid and enforceable.

 

11.8No variation of this Agreement shall be valid unless it is in writing and
signed by or on behalf of each of the Parties.

 

11.9This Agreement may be executed in any number of counterparts, and by the
Parties on separate counterparts, but shall not be effective until each Party
has executed at least one counterpart. Each counterpart shall constitute an
original of this Agreement, but all the counterparts shall together constitute
one and the same agreement.

 

11.10This Agreement sets out the entire agreement and understanding between the
Parties in respect of its subject matter and supersedes any previous agreement,
warranty, statement, representation (including any negligent representation but
excluding any fraudulent misrepresentation), understanding, or undertaking (in
each case whether written or oral) given or made before the date of this
Agreement by, or on behalf of, the Parties and relating to its subject matter.

 



 16    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

11.11Each Party confirms that it has not relied upon, and shall have no remedy
in respect of, any agreement, warranty, statement, representation (including any
negligent representation but excluding any fraudulent misrepresentation),
understanding or undertaking made by any other Party with respect to the subject
matter of this Agreement unless that agreement, warranty, statement,
representation, understanding or undertaking is expressly set out in this
Agreement.

 

11.12Each Party shall, as and when requested by the other Party and without
charge, do all acts and execute all documents as may be reasonably necessary or
reasonably desirable to give full effect to the provisions of this Agreement.

 

12.DISPUTE RESOLUTION

 

12.1The Parties shall attempt in good faith to negotiate a settlement to any
dispute between them arising out of or in connection with this Agreement.

 

12.2If the dispute cannot be resolved by the Parties, either party may refer the
dispute to mediation by a neutral advisor or mediator (the “Mediator”) who shall
be accredited by the Centre for Dispute Resolution (“CEDR”) or otherwise
appropriately qualified by giving notice (a “Mediation Notice”) to the other
Party.

 

12.3The procedure for mediation and the consequential provisions relating to
mediation are as follows:

 

12.3.1If any dispute arises in connection with this Agreement, and either Party
gives a Mediation Notice to the other Party, the Parties will attempt to settle
it by mediation in good faith in accordance with the Centre for Effective
Dispute Resolution (CEDR) Model Mediation Procedure and the mediation will
start, unless otherwise agreed between the Parties, within 28 days of one Party
issuing a Mediation Notice to the other.

 

12.3.2Unless otherwise agreed between the parties, the mediator will be
nominated by CEDR. The mediation will take place in London and the language of
the mediation will be English.

 

12.3.3The Mediation Agreement referred to in the Model Mediation Procedure shall
be governed by, and construed and take effect in accordance with, the
substantive law of England and Wales (without reference to any rules of conflict
of laws).

 

12.3.4If the dispute is not settled by mediation within 28 days of commencement
of the mediation or within such further period as the parties may agree in
writing, then any dispute may be referred to the courts in accordance with
clause 13.

 



 17    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

13Law and Jurisdiction

 

This Agreement and any matter arising from or in connection with it (including
any non-contractual obligation) shall be governed by and construed in accordance
with the laws of England and Wales, without reference to any rules of conflict
of laws.

 

This Agreement may be executed electronically by email and in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

 

 

 

 

 

 18    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 



 

IN WITNESS whereof the Parties have executed this Agreement the day and year
first above written.

 

Signed for and on behalf of

GE HEALTHCARE LIMITED

 

By

 

…/s/ Kevin O’Neill…………………………………………..

 

Name

 

…Kevin O’Neill…………………………………………..

 

Title

 

…Director…………………………………………..

 

Date

 

…23 November 2018…………………………………………..

 

 

Signed for and on behalf of

Q BIOMED, INC

 

By

 

…/s/ Denis Corin…………………………………………..

 

Name

 

…Denis Corin…………………………………………..

 

Title

 

…Chief Executive Officer…………………………………………..

 

Date

 

…November 23, 2018…………………………………………..

 

[Signature Page to Asset Sale Agreement]

 



 19    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

Schedule 1 – Product Rights

 

Country Marketing Authorisation (MA) Holder MA Number Australia GE Healthcare
Pty Ltd 42958 Bulgaria GE Healthcare Ltd   20060652 Canada GE Healthcare Canada
Inc. 101469-A China GE Healthcare Ltd H20140617 Colombia GE Healthcare Ltd 2009
M-013079-R1 Cyprus GE Healthcare Ltd S00438 Czech Republic GE Healthcare Ltd
88/028/93-C France GE Healthcare SAS 55801-20 Germany GE Healthcare Buchler GmbH
& Co. KG, Braunschweig 29574.00.00 Greece GE Healthcare AE 42480/20-11-16
Hungary GE Healthcare Ltd OGYI-T-9495/01 Israel GE Healthcare Ltd
100-18-28395-00 Italy GE Healthcare S.r.l. 28109015 Japan GE Healthcare Ltd
21900AMG0003000 Netherlands GE HEALTHCARE BV RVG 16074 Norway GE Healthcare Ltd
MTnr 8358 Panama GE Healthcare Ltd 81195 Romania GE Healthcare Ltd 8755/2016/01
Slovakia GE Healthcare Ltd 88/0061/04-S Spain GE Healthcare Bio-Sciences, S.A.U
59337 United Kingdom GE Healthcare Ltd PL00221/0127 United States GE Healthcare
Inc 020134

 



 20    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

Schedule 2 – Trademarks

 

Trademark Country Registration no Registration date Next renewal due Owner
Trademark status METASTRON Australia 515675 25-Jul-89 25-Jul-26 GE Healthcare
Ltd Registered METASTRON China 3071723 7-Mar-03 6-Mar-23 GE Healthcare Ltd
Registered METASTRON Japan 2421692 30-Jun-92 30-Jun-22 GE Healthcare Ltd
Registered METASTRON Colombia 208366 19-May-98 19-May-28 GE Healthcare Ltd
Registered METASTRON India 745864 5-Feb-97 5-Feb-27 GE Healthcare Ltd Registered
METASTRON Korea - Republic of (South) 383182 21-Nov-97 21-Nov-27 GE Healthcare
Ltd Registered METASTRON United States of America 1612635 11-Sep-90 11-Sep-20 GE
Healthcare Ltd Registered METASTRON Switzerland P-375699 4-Apr-90 5-Sep-19 GE
Healthcare Ltd Registered METASTRON South Africa 896626 25-Jul-89 24-Jul-19 GE
Healthcare Ltd Registered METASTRON Brazil 817719490 7-Nov-95 7-Nov-25 GE
Healthcare Ltd Registered METASTRON EUTM 1974666 28-Feb-02 27-Nov-20 GE
Healthcare Ltd Registered METASTRON Canada TMA377391 14-Dec-90 14-Dec-20 GE
Healthcare Ltd Registered METASTRON Mexico 473597 14-Sep-94 18-Jul-24 GE
Healthcare Ltd Registered METASTRON Israel 152305 3-Sep-02 30-Sep-18 GE
Healthcare Ltd Registered METASTRON (CHINESE CHARACTERS) China 6500257 28-Mar-10
27-Mar-20 GE Healthcare Ltd Registered METASTRON (HANGUL CHARACTERS) Korea -
Republic of (South) 383184 21-Nov-97 21-Nov-27 GE Healthcare Ltd Registered
METASTRON (KATAKANA CHARACTERS) Japan 4056544 12-Sep-97 12-Sep-27 GE Healthcare
Ltd Registered

 

 21    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

Schedule 3 – Transfer Package

 

As part of the sale of the Product Rights the Seller will provide the Buyer with
the information as listed below:

 

1.Core dossier provided electronically and summary of local variants

 

2.Historic electronic PSUR’s. For the avoidance of doubt this does not include
paper copies of PSUR’s or adverse event data extracted from the global safety
database, which will be handled in accordance with clauses 6.8 and 6.9

 

3.Current registered Product information e.g SmPC, Labels & Leaflets as
registered in each market in electronic format

 

4.Documentation confirming Marketing Authorisations are in force for each of the
markets listed in schedule 1

 

 

 

 22    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

Schedule 4 – Bill of Sale and Assignment Agreement

 

This Bill of Sale and Assignment Agreement (this “Agreement”), dated as of
23/11/18, is entered into by and among GE HEALTHCARE LIMITED (“Seller”) and Q
BIOMED, INC. (“Buyer”). Seller and Buyer are each individually referred to
herein as a “Party” hereto, and are collectively referred to as the “Parties”
herein.

 

WHEREAS, the Parties have entered into that certain Asset Sale Agreement, dated
as of                      (the “ASA”); and

 

WHEREAS, pursuant to the ASA, Seller has agreed to sell Product Rights and
Transfer Package ("Purchased Assets") to the Buyer;

 

NOW THEREFORE, for good and valuable consideration, the Parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.       Definitions. Unless otherwise defined herein, all capitalized terms
used in this Agreement shall have the meanings set forth in the ASA.

 

2.       Conveyance and Assignment. The Seller and its respective Affiliates do
hereby sell, convey, transfer, assign and deliver to the Buyer all of the
Seller’s and its respective Affiliates' right, title and interest in and to the
Purchased Assets, along with the original instruments, if any, representing,
evidencing or constituting such Purchased Assets in accordance with, and subject
to the terms and conditions of, the ASA, to have and to hold the same unto the
Buyer, its successors and assigns, forever.

 

3.       Acknowledgment. The Buyer hereby acknowledges Buyer’s receipt of such
right, title and interest in and to the Purchased Assets, along with the
original instruments, if any, representing, evidencing or constituting such
Purchased Assets, in accordance with, and subject to the terms and conditions
of, the ASA.

 

4.       Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and assigns.

 

5.       Governing Law. This Agreement (including any claim or controversy
arising out of or relating to this Agreement) and the rights and obligations of
the Parties hereunder shall be governed by and construed and enforced in
accordance with the laws of England and Wales, without regard to the conflict of
laws principles thereof.

 

6.       Conflicts with ASA. Nothing contained herein shall in any way be
construed to supersede, modify, replace, amend or affect the provisions of the
ASA, including, without limitation, the warranties, covenants, agreements,
conditions or representations set forth therein, or to defeat, impair, limit,
expand or enlarge in any way the rights, claims or remedies of either Party
under the ASA, including, without limitation, the Parties’ respective
indemnification obligations thereunder. This Agreement is intended only to
affect the purchase of the Purchased Assets pursuant to the ASA and shall be
governed entirely in accordance with the terms and conditions of the ASA. In the
event of a conflict between the terms and conditions set forth in this Agreement
and the terms and conditions set forth in the APA, or the interpretation and
application thereof, the terms and conditions set forth in the ASA shall
prevail, govern and control in all respects.

 

7.       Severability. If any term or provision of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy such determination shall not
affect the enforceability of any others or the remainder of this Agreement.

 



 23    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

8.       Counterparts. This Agreement may be executed electronically by email
and in counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.IN WITNESS WHEREOF,
the Parties hereto have executed this Agreement as of the date first written
above.

 

[Signature Page Follows]

 

 24    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

Signed for and on behalf of

GE HEALTHCARE LIMITED

 

By

 

…/s/ Kevin O’Neill…………………………………………..

 

Name

 

…Kevin O’Neill…………………………………………..

 

Title

 

…Director…………………………………………..

 

Date

 

…23 November 2018…………………………………………..

 

 

Signed for and on behalf of

Q BIOMED, INC

 

 

By

 

…/s/ Denis Corin…………………………………………..

 

Name

 

…Denis Corin…………………………………………..

 

Title

 

…Chief Executive Officer…………………………………………..

 

 

 

[Signature Page to Bill of Sale and Assignment Agreement]

 

 25    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 

 

Schedule 5 – Assignment of Trademarks

 

THIS ASSIGNMENT OF TRADEMARKS (this “Assignment”) dated as
of                         by GE HEALTHCARE LIMITED (“Assignor”) to Q BIOMED
INC. (“Assignee”). Each of Assignor and Assignee are at times referred to each
as a “Party” and, collectively, as the “Parties”. Unless otherwise defined
herein, all capitalized terms used in this Agreement shall have the meanings set
forth in the ASA.

 

WHEREAS, the Parties have entered into that certain Asset Purchase Agreement,
dated as of                                             

(the “ASA”);

 

WHEREAS, Assignor owns the Trademarks set forth in Schedule 2 attached hereto;

 

WHEREAS, Assignor desires to assign all rights, title, and interests in and to
the Trademarks to Assignee; and

 

WHEREAS, Assignee desires to accept such Assignment of Trademarks.

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Assignor does hereby sell, assign, transfer, set over, and deliver
to Assignee all rights, title and interest in and to the Trademarks, including
any and all claims,whether presently known, unknown, accrued or to accrue,
arising out of or relating to the use or ownership of Trademarks, but not
limited to, the applications and registrations shown in Schedule 2 in respect of
all goods and services covered by the specifications thereof, whether registered
or unregistered, including trade dress, trademark get-ups, logos, designs and
labels, together with the associated goodwill and all common law and related
rights thereto, as well as all rights to sue for infringement (including past
infringement) in all jurisdictions of the world where Assignor has rights.

 

FURTHERMORE, Assignee shall at its own expense, execute and deliver such further
instruments including, without limitation, further instruments of assignment and
take such further actions as Assignee may reasonably require in order to
register this Assignment and the change of ownership of the Trademarks with the
appropriate registries to demonstrate Assignee’s title to the Trademarks.
Assignor agrees to provide, at Assignee’s expense, assistance reasonably
requested by Assignee to fulfill the purposes of this Assignment. This
Assignment shall be binding upon the successors and assigns of Assignor and
Assignee. This Assignment (including any claim or controversy arising out of or
relating to this Assignment) and the rights and obligations of the Parties
hereunder shall be governed by and construed and enforced in accordance with the
laws of England and Wales, without regard to the conflict of laws principles
thereof. This Assignment may be executed in one or more counterparts, each of
which shall be deemed and original, but all of which together shall constitute
one and the same agreement.

 

 

 

[Signature Page Follows]

 

 

 26    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

Signed for and on behalf of

GE HEALTHCARE LIMITED

By

 

…/s/ Kevin O’Neill…………………………………………..

 

Name

 

…Kevin O’Neill…………………………………………..

 

Title

 

…Director…………………………………………..

 

Date

 

…23 November 2018…………………………………………..

 

 

Signed for and on behalf of

Q BIOMED, INC

 

By

 

…/s/ Denis Corin…………………………………………..

 

Name

 

…Denis Corin…………………………………………..

 

Title

 

…Chief Executive Officer…………………………………………..

 

Date

 

…November 23, 2018…………………………………………..

 

 

[Signature Page to Assignment of Trademarks]

 

 27    



*Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 